DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/22 has been entered.
Response to Amendment
This office action is in response to the amendment filed 9/16/22. Claims 1-20 have been amended, no new claims have been added, and claims 5 and 10 have been cancelled. Thus, claims 1-4, 6-9, and 11 20 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The range of frequency in claim 8 is broader than the range in parent claim 17, thus not further limiting the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao (6,669,291) in view of McCambridge (6,217,533), Abu-Isa (4545614), and Shockley (9895287) Taylor (5,437,607).
With respect to claim 1, Hsiao discloses a system (see fig 1 of chair back and motor together) for the application of vibration to a body of a user (massage device for a chair, user sits in chair) comprising a first motor (31, fig 1) comprises an axle (311, fig 1) rotating at a frequency, and at least one asymmetric mass (offset flywheel, 33, fig 1) coupled to the axle (see col. 2, lines 40-41), wherein the asymmetric mass is coupled to the axle at a point offset from its center of mass (offset flywheel, causes vibration), such that the asymmetric mass produces a vibration in the at least one first motor (see col. 3, lines 42-44) and wherein the motor is directly mechanically attached (see col. 3, lines 35-37) to a stretchy elastic chair back (resilient straps; 43, fig 3), wherein the stretchy elastic chair back conforms substantially to the body of the user (the resilient property of the straps allows the back to conform to the user’s body) whereby the stretched chair back together with the vibration producing device and the body of the user define a resonant coupled system (the vibration frequency and the user’s natural frequency create a resonant system).
However, McCambridge teaches at least one first motor (26, fig 2), wherein the at least one first motor comprises an axle (34, fig 2) rotating at a first frequency (see col 2, lines 11-12), and at least one asymmetric mass (eccentric weight, 28, fig 2) coupled to the axle, wherein the asymmetric mass is coupled to the axle at a point offset from its center of mass (eccentric), such that the asymmetric mass produces a vibration in the at least one first motor (see col. 2, lines 11-12), and at least one second motor (30, fig 2) rotating at a second frequency (see col. 2, lines 17-18) with at least one second asymmetric mass (32, fig 2), wherein the second motor is mechanically coupled to the first motor (see connection of 26 and 30 in element 12 of fig 2), defining at least one coupled motor pair (motor pair of 26 and 30 inside element 12 in fig 2 or 38 and 40 in 14) wherein the coupled motor pair generates a beat mode (frequency of 26 differs from frequency of 30, see col 2, lines 46-47 and 53-54) based on the first and second frequencies, the beat mode having a characteristic frequency (the two frequencies create a beat mode with its own frequency).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the motors of Hsiao with the motor pair as taught by McCambridge so as to provide a unique pulse/wave effects using vibrating units which each contain two motors (see col. 1, lines 5-7 of McCambridge).
After the modification by McCambridge, the at least one motor pair (motor pair of 26 and 30 inside element 12 in fig 2 of McCambridge) comprises a plurality of motor pairs (12 and 14, fig 2 of McCambridge) where each motor (31, fig 1 of Hsiao) is a motor pair after modification. Where each motor pair generates a different beat mode since the frequency of 26 differs from frequency of 30, and the frequencies are variable making each different (see col 2, lines 46-47 and 53-54).
The modified Hsiao lacks the stretchy chair back being of thickness between 1 to 5 mm.
However, Abu-Isa teaches a chair (B, fig 5) with a back (70, fig 5) of elastomer (50, fig 5) of thickness (diameter) of 1-2mm (0.2-2mm diameter; see col. 1, lines 30-32 and col. 3, lines 26-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of the resilient straps of the modified Hsiao to be filaments with a diameter between 1-2mm as taught by Abu-Isa so as to provide a seat which is more comfortable than if the elastomers were in the shape of rubber strips (see col. 1, lines 39-40 of Abu-Isa).
Further, the modified Hsiao lacks an amplitude
However, Taylor teaches a vibrating member (21, fig 2) which produces an amplitude (see waveform 50, fig 6 and col. 5, lines 47-52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second motors of the modified Hsiao to generate an amplitude as taught by Taylor so as to provide vibrational wave to the user.
The modified Hsiao lacks the frequency in a range of 0.1-20 Hz.
However, Shockley teaches vibrators (110a-b, fig 1) with frequency range of 5-20Hz (see col. 8, lines 25-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motors of the modified Hsiao to have a frequency range of 5-20Hz as taught by Shockley so as to provide a therapeutic range to the user.
Claims 3, 5-6, 8-10, 12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao (6,669,291) in view of McCambridge (6,217,533), Abu-Isa (4545614), Kitov (2003/0083599) and Taylor (5,437,607).
With respect to claim 3, the modified Hsiao shows that the beat mode (beat mode of McCambridge is the range of element 26 minus the range of element 30 which results in 21.67-31.67 Hz; see col. 2, lines 46-47 and 53-54) at least partially overlaps a frequency associated with a naturally occurring mammalian physiological rhythm (applicant provided fig 21 which indicates natural resonant structure frequencies; McCambridge overlaps the provided frequency of the lower arm).
With respect to claim 5, the modified Hsiao shows that the at least one motor pair (26/30 in element 12, fig 2 of McCambridge) comprises a plurality of motor pairs (12 and 38/40 in element 14, fig 2 of McCambridge) generating a plurality of different beat modes in a range of frequencies (see col. 2, lines 46-56 of McCambridge).
With respect to claim 6, the modified Hsiao shows that the plurality of motor pairs are located adjacent to one another with one motor of the pair on one side of a centerline of the body and the other motor on the other side of the centerline of the body (see col. 3, lines 14-18 of McCambridge; i.e. under each shoulder which is on opposing sides of the body centerline), and the plurality of motor pairs each generate a beat mode frequency (each pair generates a frequency thus generating a beat mode frequency, see claim 1 above).
With respect to claim 8, the modified Hsiao shows that the beat mode has a characteristic frequency in the range of 0.01 to 100 Hz (beat mode of McCambridge is the range of element 26 minus the range of element 30, which results in 21.67-31.67 Hz; see col. 2, lines 46-47 and 53-54 of McCambridge). 
With respect to claim 9, the modified Hsiao shows that the at least one motor pair assembly 26/30 in element 12, fig 2 of McCambridge) comprises a plurality of motor pair assemblies (12 and 38/40 in element 14, fig 2 of McCambridge) and these motor pair assemblies are positioned in locations adjacent to at least one naturally occurring resonant physiological structure (elements 12 and 14 of McCambridge are portable and can be placed where preferred, see col. 3, lines 14-18 of McCambridge; I.e. under each shoulder which is a naturally occurring resonant structure as shown by applicant’s fig 21) and with the naturally occurring resonant physiological structure and the at least one motor pair assembly defining coupled oscillators (the two will each have a frequency thus defining couple oscillators).
With respect to claim 10, the modified Hsiao shows that the plurality of motor pair assemblies is disposed on a platform (chair back 40, fig 3 of Hsiao), wherein the platform comprises a chair (40, fig 3 of Hsiao).
With respect to claim 12, the modified Hsiao shows that the platform is a cushion (resilient strap of chair back, fig 3 of Hsiao) with a motor pair assembly that couples to the user's body when sat on (user sits in a chair).
With respect to claim 14, the modified Hsiao shows that the beat mode has a variable frequency (the beat mode is a range the can vary based on preference; beat mode of McCambridge is the range of element 26 minus the range of element 30 which results in 21.67-31.67 Hz; see col. 2, lines 46-47 and 53-54) within a range of frequency that overlaps the naturally occurring physiological rhythm (applicant provided fig 21 which indicates natural resonant structure frequencies; McCambridge overlaps the provided frequency of the lower arm).
With respect to claim 15, the modified Hsiao shows that the range of frequencies (range of element 26 is 51-67 Hz-60Hz; see col. 2, lines 46-47 and 53-54 of McCambridge) spans a naturally occurring physiological frequency comprising neuronal activity rates in the brain (0.05-100 Hz) (the range of McCambridge is within the brain frequency).
With respect to claim 16, the modified Hsiao shows that each motor pair produces a vibration whose frequency varies sinusoidally (the frequency of McCambridge varies in the ranges, see col. 2, lines 46-47 and 53-54 of McCambridge) to be faster or slower than the naturally occurring physiological frequency (depending on the increase or decrease of the vibration the range would be higher or lower than a listed frequency in provided fig 21 by Applicant).
With respect to claim 17, Hsiao discloses a system (see fig 1 of chair back and motor together) for the application of vibration to a body of a user (massage device for a chair, user sits in chair) comprising a first motor (31, fig 1) comprises an axle (311, fig 1) rotating at a frequency, and at least one asymmetric mass (offset flywheel, 33, fig 1) coupled to the axle (see col. 2, lines 40-41), wherein the asymmetric mass is coupled to the axle at a point offset from its center of mass (offset flywheel, causes vibration), such that the asymmetric mass produces a vibration in the at least one first motor (see col. 3, lines 42-44) and wherein the motor is directly mechanically attached (see col. 3, lines 35-37) to a stretchy elastic chair back (resilient straps; 43, fig 3), wherein the stretchy elastic chair back conforms substantially to the body of the user (the resilient property of the straps allows the back to conform to the user’s body) whereby the stretched chair back together with the vibration producing device and the body of the user define a resonant coupled system (the vibration frequency and the user’s natural frequency create a resonant system).
However, McCambridge teaches at least one first motor (26, fig 2), wherein the at least one first motor comprises an axle (34, fig 2) rotating at a first frequency (see col 2, lines 11-12), and at least one asymmetric mass (eccentric weight, 28, fig 2) coupled to the axle, wherein the asymmetric mass is coupled to the axle at a point offset from its center of mass (eccentric), such that the asymmetric mass produces a vibration in the at least one first motor (see col. 2, lines 11-12), and at least one second motor (30, fig 2) rotating at a second frequency (see col. 2, lines 17-18) with at least one second asymmetric mass (32, fig 2), wherein the second motor is mechanically coupled to the first motor (see connection of 26 and 30 in element 12 of fig 2), defining at least one coupled motor pair (motor pair of 26 and 30 inside element 12 in fig 2 or 38 and 40 in 14) wherein the coupled motor pair generates a beat mode (frequency of 26 differs from frequency of 30, see col 2, lines 46-47 and 53-54) based on the first and second frequencies, the beat mode having a characteristic frequency (the two frequencies create a beat mode with its own frequency) and each of the adjacent motor pairs each generates an increasing or decreasing beat mode (speed is variable in McCambridge and can increase or decrease the beat mode by changing the frequency) to produce a vibration wave traveling up or down the body (depending on the location of 12/14 can be at the head and feet of the user, see col. 3, lines 8-11 of McCambridge) of the user at a rate overlapping the naturally occurring physiological frequency (applicant provided fig 21 which indicates natural resonant structure frequencies; McCambridge overlaps the provided frequency of the lower arm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the motors of Hsiao with the motor pair as taught by McCambridge so as to provide a unique pulse/wave effects using vibrating units which each contain two motors (see col. 1, lines 5-7 of McCambridge).
After the modification by McCambridge, the at least one motor pair (motor pair of 26 and 30 inside element 12 in fig 2 of McCambridge) comprises a plurality of motor pairs (12 and 14, fig 2 of McCambridge) where each motor (31, fig 1 of Hsiao) is a motor pair after modification. Where each motor pair generates a different beat mode since the frequency of 26 differs from frequency of 30, and the frequencies are variable making each different (see col 2, lines 46-47 and 53-54).
The modified Hsiao lacks the stretchy chair back being of thickness between 1 to 5 mm.
However, Abu-Isa teaches a chair (B, fig 5) with a back (70, fig 5) of elastomer (50, fig 5) of thickness (diameter) of 1-2mm (0.2-2mm diameter; see col. 1, lines 30-32 and col. 3, lines 26-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of the resilient straps of the modified Hsiao to be filaments with a diameter between 1-2mm as taught by Abu-Isa so as to provide a seat which is more comfortable than if the elastomers were in the shape of rubber strips (see col. 1, lines 39-40 of Abu-Isa).
Further, the modified Hsiao lacks an amplitude
However, Taylor teaches a vibrating member (21, fig 2) which produces an amplitude (see waveform 50, fig 6 and col. 5, lines 47-52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second motors of the modified Hsiao to generate an amplitude as taught by Taylor so as to provide vibrational wave to the user.
The modified Hsiao lacks each motor pair produces a vibration whose frequency varies sinusoidal to be the frequency in a range of 0.1-20 Hz.
However, Kitov teaches a massage device (10, fig 1) with a motor (36, fig 7)  produces a vibration whose frequency varies sinusoidal ([0048], lines 5-7) to be the frequency in a range of 0.1-20 Hz ([0048], line 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motors of the modified Hsiao to vary sinusoidally at a frequency range of 5-20Hz as taught by Shockley so as to provide a therapeutic range to the user.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao in view of McCambridge, Abu-Isa, Kitov and Taylor as applied to claim 17 above, and further in view of Mack (4396011).
With respect to claim 2, the modified Hsiao shows that the at least one first motor and the at least one second motor are mechanically coupled together by attachment to a mechanically competent member (motors 26 and 30 are coupled by housing of element 12 in fig 2 of McCambridge), such that the at least one first motor, at least one second motor define at least one motor pair (paired in 12 and have variable speeds to make a beat mode) assembly which vibrates based on the beat mode but lacks the mechanical attachment comprising Velcro.
However, Mack teaches the attachment of a vibrator (1, fig 7 and see Abstract, lines 5-6) to a pad (19, fig 7) via hook and loop fasteners (45, fig 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the attachment of the motors of the modified Hsiao with the hook and loop fasteners as taught by Mack so as to replace one known attachment with another to join the vibrator to the chair back.
Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao in view of McCambridge, Abu-Isa, and Taylor as applied to claims 3 and 17, respectively, above, and further in view of Shockley (9,895,287).
With respect to claim 4, the modified Hsiao shows that the at least one motor pair assembly which resonates with the naturally occurring mammalian physiological rhythm (see claim 3 above), such that the motor and naturally occurring mammalian resonant structure form a resonant coupled system (the motor pair and the physiological rhythm occur together and create a coupled system) but lacks the pair assembly being coupled to a naturally occurring mammalian resonant structure.
However, Shockley teaches a wearable vest (100, fig 6) with multiple vibration motors (190, fig 6) intended to be coupled to the user (col. 2, lines 24-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of the modified Hsiao to be included in a wearable to couple to the user as taught by Shockley so as to provide vibration therapy to a location specific to treat various pulmonary diseases. 
With respect to claim 7, the modified Hsiao shows all the elements as claimed above but lacks that at least one motor of a pair couples to another motor of the pair through the body.
However, Shockley teaches a wearable vest (600, fig 24) with multiple vibration motors (640, fig 24 on front and back of the user’s body) and creates a couple through the body (vibrate through the body from 640 on the front and 640 on the back in fig 24.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of the modified Hsiao to be included in a wearable to couple to the user as taught by Shockley so as to provide vibration therapy to a location on the front and back of the user to treat various pulmonary diseases.
Claims 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao in view of McCambridge, Abu-Isa, Kitov, and Taylor as applied to claims 17 and 3, respectively, above, and further in view of  Cutler (6,039,702).
With respect to claim 11, the modified Hsiao shows all the elements as claimed above but lacks the platform is a reclining chair.
However, Cutler teaches a reclining chair (10, fig 1) with elevated foot support (24, fig 1) and a plurality of motor pair assemblies (12, fig 1 in multiple instances) are coupled through the reclining chair to the body of the user (see col. 4, lines 3-4), with the plurality of motor pair assemblies spanning the centerline of the body (vibrators 12 span the length of 10 and depending on how the user is seated they will be on either side of the body centerline).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the chair of the modified Hsiao with a reclining function as taught by Cutler so as to provide another well-known relaxing surface for the user to sit upon for treatment.
With respect to claim 18, the modified Hsiao shows all the elements as claimed above but lacks a source of heat.
However, Cutler teaches a massage system chair (10, fig 1) comprising a source of heat  (18, fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mattress of the modified Hsiao to include a heat source as taught by Cutler so as to enhance massaging (see col. 4, line 30 of Cutler).
Claims 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao in view of McCambridge, Abu-Isa, Kitov, and Taylor as applied to claims 10 and 17, respectively, above, and further in view of Kunz (4,570,616).
With respect to claim 13, the modified Hsiao shows all the elements as claimed above but lacks inside edges of adjacent ones of the plurality of motor pair assemblies are spaced between 0.25 inches and 7 inches apart from each other.
However, Kunz teaches a plurality of motors (32 and 34, fig 2) spaced 6-18 inches apart (see col 3, lines 13-15). 
Therefore, it would have been an obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to have spaced the motors of the modified Hsiao 6-7 inches from each other as taught by Kunz so as to place the motors in a location for a desired treatment. The motors of McCambridge would perform equally as well if spaced 6-7 inches apart as the location has no criticality. 
With respect to claim 19, the modified Hsiao shows that the at least one first motor (26, fig 2 of McCambridge) has an axle (34, fig 2 of McCambridge) and the axle (36, fig 2 of McCambridge) in the at least one second motor (30, fig 2 of McCambridge) but is silent regarding the axles rotating in a countercyclical sense.
However, Kunz teaches a motor pair (10, fig 1) with axles (15 and 19, fig 1) rotating in a countercyclical sense (see arrow is opposing directions in fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motors of the modified Hsiao to rotate counter cyclically as taught by Kunz so as to provide accentuated impulse (see col1, line 52 of Kunz).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao in view of McCambridge, Abu-Isa, Kitov, and Taylor as applied to claim 5 above, and further in view of Goldman (WO2018/119106).
With respect to claim 20, the modified Hsiao comprises a controller (16, fig 1 of McCambridge), which is programmed to control the beat mode of the plurality of motor pairs (control speed/ frequency by 54/58 thus controlling beat frequency; see col 2, lines 34-37 of McCambridge) but lacks an algorithm of vibrational behaviors.
However, Goldman teaches a vibrating device (100, fig 1) with a digital controller (computing device; 506, fig ) with an algorithm of different vibrational behaviors (see different vibrations in fig 4H) accessible via the controller (see [0099], lines 4-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of the modified Hsiao to a digital controller as taught by Goldman so as to provide preprogramed vibrational behaviors without having to manually adjust the speed.
Response to Arguments
Applicant's arguments filed 9/16/22 have been fully considered but they are not persuasive. On pg. 8, Applicant argues that "the motors of McCambridge are not configured to generate a "range of frequencies"". This is not taken well since the motors of McCambridge can be varied independently of one another. Also, after the modification in claim 17 the motors can vary sinusoidally in the specified range. Thus, the rejection stands.
Applicant argues on pg. 9 that the McCambridge reference is to create a pulse wave but “this wave cannot be produced if the motors are couple together”. This is not taken well since the motors are coupled together in McCambridge where the pulse is the purpose. Thus, the rejection stands. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785